Citation Nr: 1802959	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  13-16 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 30 percent for eczema.


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to October 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The issues were previously remanded by the Board in May 2017 for additional development and have since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a September 3, 2017 VA contract sleep apnea examination and opinion, with a September 26, 2017 addendum.  The VA examiner indicated that the Veteran had positional, rather than obstructive, sleep apnea but failed to provide a nexus opinion regarding this diagnosis.  As such, a VA addendum opinion is required.

Medical evidence of record suggests a possible worsening of the Veteran's eczema since his February 2017 VA skin examination.  For example, treatment records located in Virtual VA from June 2017 reflect that the Veteran complained of persistent symptoms of eczema with a rash all over his body.  He was assessed with uncontrolled eczema.  As such, an updated VA examination is required.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:


1.  Obtain any updated pertinent VA or non VA records, including those from the Charleston VAMC (beyond October 2017) and the Gainesville VAMC (beyond September 2017, particularly with regard to a sleep study).

2.  After the above development has been completed, provide the claims file to an examiner with sufficient expertise to obtain a VA etiological medical opinion.  If the examiner determines that an actual physical examination(s) is necessary, one should be scheduled.  

Based on a review of the claims file, including the medical and lay evidence of record, the examiner should render an opinion as to whether it is at least as likely as not (50% or greater) that the Veteran's sleep apnea (either positional as diagnosed during the September 2017 VA examination and/or obstructive) was: 
(a) incurred in or otherwise related to his active service, including service in Southwest Asia; or 
(b) caused by a service-connected disability, particularly to include eczema, porokeratosis and posttraumatic stress disorder; or
(c) aggravated (beyond the natural progression) by a service-connected disability, particularly to include eczema, porokeratosis and posttraumatic stress disorder.

If aggravation is found, if possible, a baseline level should be provided before any aggravation occurred.  

The opinions must be supported by a clear rationale, discussion of the facts, and medical principles involved.  

3.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's eczema.  The claims file must be made available to the examiner.  

All symptoms of the Veteran's eczema should be identified and all clinical findings should be reported in detail to include the functional impact in consideration of both medical and lay evidence.  

4.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

